Title: Abigail Adams to Mary Smith Cranch, 8 August 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Newyork 8 August 1790
I have the pleasure to inform you that last Night mrs Smith got to Bed with an other fine Boy. We could have all wisht it had been a Girl, but rest satisfied with the sex as it a very fine large handsome Boy and both mother and child are well. She spent the day with me on fryday, and I urged her as I had Several times before, to accept a Room here, and lie in here, as the house in which she is is Small and Hot. she told me she would come out, and the next day intended [to ge]t her things ready for the purpose, but found herself so un [wel]l on Saturday, yesterday that she could not effect it. I have been very un well myself for a fortnight, so that she did not let me know she was ill, untill I had the agreeable intelligence of her being safe abed. I shall get her here as soon as possible I have both the children with me. I have not heard a word from you since commencment, and I expect all my intelligence from you. Congress rise on twesday I wish and long to come to Braintree, but fear I shall not effect it. how does mrs Norten stand the Hot weather? your Grandson grows a fine Boy I dare say I should be quite charmd to see him & my dear cousin Lucy when is she to be married to that said Gentleman? pray give my Love to her and tell her she need not have been so sly about it. I had a few lines from Thomas just before he set out for Haverhill I expect him on here daily, and think he had best send his things Round by Barnard. I have nothing new to entertain you with unless it is my Neighbours the Creeck Savages who visit us daily. they are lodgd at an Inn at a little distance from us. they are very fond of visiting us as we entertain them kindly, and they behave with much civility. yesterday they signd the Treaty, and last Night they had a great Bond fire dancing round it like so many spirits hooping, singing, yelling, and expressing their pleasure and Satisfaction in the true Savage Stile. these are the first savages I ever saw. mico maco, one of their kings dinned here yesterday and after dinner he confered a Name upon me the meaning of which I do not know, Mammea he took me by the Hand, bowd his Head and bent his knee, calling me Mammea, Mammea. they are very fine looking Men placid contanances & fine shape. mr Trumble says, they are many of them perfect Models. MacGillvery, dresses in our own fashion speaks English like a Native, & I should never suspect him to be of that Nation, as he is not very dark he is grave and solid, intelligent and much of a Gentleman, but in very bad Health. they return in a few days.
adieu my dear sister Remember me affectionatly to all Friends I see miss Nancy Quincy is married, I wish her much happiness
Yours
A Adams
